Title: March 1786
From: Washington, George
To: 




Wednesday 1st. Thermometer at  in the Morning— at Noon and  at Night.
The Snow which fell in the night was little, if any over an inch deep this Morning. The forenoon of the day was variable and foggy—the afternoon clear, warm, and pleasant till the evening, when it lowered and threatned a disagreeable change.

After a very early breakfast at Abingdon I set off for the meeting at the Great falls & passing near the little falls arrived at the former about 10 Oclock; where in a little time, assembled Govr. Johnston Colo. Fitzgerald, and Colo. Gilpin.
Little or no business done to day—& seperating in the evening for the purpose of procuring Quarters, I went to Mr. Fairfax’s (about 3 Miles off) where I lodged.
 


Thursday 2d. Thermometer at  in the Morning— at Noon and  at Night.
A little Snow fell in the Night. About Sun rise there were some appearances of fair weather but about 8 Oclock it began to Snow fast. By 10 it was intermixed with hail & Rain—which, about Noon, became wholly Rain and towards Sun down all Snow, and storming; indeed the day through it blew hard from the No. East quarter.
Accompanied by Mr. Fairfax I repaired again to the Falls where we arrived about 8 oclock & where we found Colo. Gilpin, who remained there all Night. About two hours afterwards, Govr. Johnson, Colo. Fitzgereld and Mr. Potts arrived but the day was so stormy that we could neither level, nor Survey the different tracks talked of for the Canal—which, & to determine on the most eligable one were the principle objects of the meeting. Unable to do any business without doors, we returned to the Huts—resolved on the next advances—considered some other Matters—dined there as we did yesterday and again seperated for lodgings. Colo. Fitzgerald & Mr. Potts accompanied Mr. Fairfax & myself to Towlston.


   
   the next advances: Although almost all of the 500 shares had been subscribed, many of the subscribers (including the state of Maryland, which held 50 shares) were delinquent in paying the first two “advances” (which were also called “dividends”) of 5 and 2½ percent. The board resolved to press these delinquents and to call for payment by subscribers of two more dividends of 10 percent each (PICKELLJohn Pickell. A New Chapter in the Early Life of Washington, in Connection with the Narrative History of the Potomac Company. New York, 1856., 84–87).



 


Friday 3d. Thermometer at  in the Morning— at Noon and  at Night.
The Snow which fell yesterday & last night covered the ground at least a foot deep and continuing snowing a little all day, & blowing hard from the No. West. We were obliged tho’ we assembled at the huts again to relinquish all hopes of levelling & Surveying the ground this trip; & therefore resolved on the Rout for the Canal from the best view we could take, & information

get; and after doing some other business, as a board—particularly resolving to advertize a Contract for the Supply of our labourers with provisions, we broke up the Meeting; and I again returned (first dining at the Hutts) with Colo. Fitzgerald to Towlston, in a very severe evening.
   
   

   
   The provisions per man per day were advertised as consisting of 1½ pounds of fresh meat, or 1¼ pounds of salt beef, or 1 pound of salt pork, plus 1½ pounds of flour or bread and “3 gills of good spirituous liquor, per day; also, 1 gill of salt and 1 of vinegar per week, to each ration” (Va. Journal, 23 Mar. 1786).



 


Saturday 4th. Thermometer at  in the Morng.— at Noon—30 and at Night.
The Wind blew hard all last Night at No. West, and it was as cold this Morning as at any time this winter; but not havg. the thermometer to apply to, I could only judge from appearances, & my own feelings.
After breakfast Colo. Fitzgerald and myself set off on our return home, & parted at 4 Mile Run. About half after four I got to Mount Vernon, where Mrs. Washington, Nelly, and little Washington had just arrived—as also Mr. Shaw from Dumfries.
 


Sunday 5th. Thermometer at 24 in the Morning—32 at Noon and 34 at Night.

   
   
Wind pretty fresh from the No. West all day, and much appearance of Snow; but none fell.
Mr. Richd. Bland Lee came here to dinner and stayed all Night.


   
   Richard Bland Lee (1761–1827) was the third son of Henry Lee of Leesylvania, and younger brother of Light Horse Harry and Charles Lee. He lived in Loudoun County, which he represented in the Virginia House of Delegates 1784–88 and 1796. He later moved to Alexandria and served as a delegate from Fairfax County 1799–1800.



 


Monday 6th. Thermometer at 36 in the morng.—37 at Noon and 37 at Night.
Cloudy & heavy all day, with little wind & that soft.
Mr. Lee went away about 10 Oclock and Mr. Thornton Washington came in after we had dined and stayed all night.
Mr. Lund Washingtons Negro Shoemaker left working here on saturday last.
Returned to the erection of my deer paddock, which the bad weather had impeded. Brought carts from the plantations to assist in drawing in the Materials for the Work.


   
   Thornton Washington lived at Cedar Lawn, near Harewood, in Berkeley County. He was married twice, first to Mildred Berry and then to Frances Townshend Washington.



 


Tuesday 7th. Thermometer at 34 in the Morning—⟨4⟩6 at Noon and 42 at Night.
Morning clear & calm—grd. a little frozen. Wind pretty fresh afterwards from the Northwest—notwithstanding which it lowered a good deal towards evening.

I rid to Muddy hole and Dogue run Plantations and by the grd. where the ferry hands were at work.
 


Wednesday 8th. Thermometer at 38 in the Morning—43 at Noon and  at Night.
Morning clear and calm; but very strong appearances of Snow afternoon, not enough how[eve]r to cover the ground—The Wind all the latter part of the day blowing pretty fresh from the No. West.
A Mr.  Nisbett brother to J. M. Nisbett accompanied by Colo. Fitzgerald, Mr. Herbert and Mr. Potts came here to dinner and stayed all Night.

   
   
   Alexander Nesbitt (d. 1791) and John Maxwell Nesbitt (c.1728–1802) were sons of Jonathan Nesbitt of Loughbrickland, County Down, Ireland. The brothers established themselves as merchants after emigrating to Philadelphia: Alexander with Walter Stewart in the dry goods house of Stewart & Nesbitt, and John with a distant relative, Redmond Conyngham, in the mercantile firm of Conyngham, Nesbitt & Co., which during the Revolution became known as J. M. Nesbitt & Co. Both Alexander and John served during the war as members of the First Troop Philadelphia City Cavalry. John was prominent in Philadelphia financial circles, serving as a director of the Bank of North America 1781–92 and as the first president of the Insurance Company of North America 1792–96 (CAMPBELL [3]John H. Campbell. History of the Friendly Sons of St. Patrick and of the Hibernian Society for the Relief of Emigrants from Ireland. March 17, 1771–March 17, 1892. Philadelphia, 1892., 126–27).



 


Thursday 9th. Thermometer at 36 in the Morning—41 at Noon and 38 at Night.
Clear all day, & for the Season cold, the wind being fresh from the No. West.
After breakfast the Gentlemen who came yesterday returned to Alexandria and after candles were lighted Doctr. Jenifer came in and stayed all Night.
 


Friday 10th. Thermometer at 32 in the Morning—44 at Noon and 44 at Night.
Ground very hard froze in the Morning, which was cold—the wind being fresh all day at No. West. In the evening it became calm. The day was clear.
Lund Washington came here to Breakfast—after which he and Doctr. Jenifer both went away.
Between breakfast and Dinner, a Mr. Rollins, who has undertaken to finish my new Room came here settled a plan with my joiners & returned before dinner.


   
   John Rawlins, a stucco worker, or plasterer, was originally from England. Recommended by GW’s former aide, Tench Tilghman, now a Baltimore

merchant, Rawlins had come to Mount Vernon in Sept. 1785 to make an estimate of the cost of decorating the New Room and in November sent GW a drawing of his design for the room and an estimate of £168 Maryland currency plus traveling expenses for “Ornaments in Ceiling, Cove, Cornice & moulding at top of cove, with pannels on the walls plaine” (Rawlins to GW, 15 Nov. 1785, NjMoHP; GW to Tilghman, 14 Sept. 1785, Tilghman to GW, 31 Aug. 1785, DLC:GW). Although GW declared this price to be exorbitant, he let Tilghman make an agreement with Rawlins for the work (GW to Tilghman, 30 Nov. 1785, DLC:GW). Articles of agreement were signed by Rawlins and Tilghman on 25 Feb. 1786 and Rawlins was to start work by 15 April. GW was to provide food and lodging for Rawlins and his workers and transportation for them and for “such of the Stucco as it shall be necessary to mould at Baltimore” (DLC:GW). In order not to delay the work on the room, GW’s own joiners and carpenters were to do any work necessary to prepare for Rawlins’s arrival (GW to Tilghman, 30 Nov. 1785, DLC:GW).



 


Saturday 11th. Thermometer at 34 in the Morning—44 at Noon and 40 at Night.
Weather clear and cool, Wind at No. West, and ground hard froze in the Morning. Rode to all my Plantns. and to the Mill. On my Return found a Mr. James Hains, the Manager of the James River Canal here—sent by the Directors to me—and to proceed with Letters from me to the Potomack and Susquehanna Works which being given, he proceeded after dinner to the former.
Brought a Load of Salt in my Boat from Alexandria, for Fishing.


   
   mr. james hains: James Harris, who carried a letter dated 2 Mar., to GW from Edmund Randolph introducing Harris as “a mechanic, formed by nature for the management of water, when applied to mills,” and asking GW to aid Harris’s inspection trip to the two navigation projects (DLC:GW). susquehanna works: In 1783 Maryland chartered a company similar to the Potomac and James river navigation companies to make the Susquehanna River navigable through Maryland. By 1786 the company was cutting a canal along the left bank of the river beginning at Port Deposit, just below the Pennsylvania line, and eventually running almost to its mouth. After 20 years of work the canal was officially open but was never successful; it was later superseded by the Susquehanna and Tidewater Canal, the Maryland portion of which ran along the right bank of the river (SCHARF [4]J. Thomas Scharf. History of Maryland, from the Earliest Period to the Present Day. 3 vols. Baltimore, 1879., 2:524; LIVINGOODJames Weston Livingood. The Philadelphia-Baltimore Trade Rivalry, 1780–1860. New York, 1970., 34, 71–73).



 


Sunday 12th. Thermometer at 36 in the Morng.—53 at Noon and 50 at Night.
Very clear and pleasant, all day, till towards sunset, when the western horison became thick. The Wind in the forenoon was at No. West but not hard. Afterwards it was at East and variable

—a large circle round the Moon at 8 and 9 Oclock in the Evening.
About dusk, Mr. William Harrison (a delegate to Congress from the State of Maryland) and his Son came in on their way to New York.


   
   William Harrison was the brother of Robert Hanson Harrison, a close friend and wartime secretary of GW’s. The former was a delegate to Congress 1785–87.



 


Monday 13th. Thermometer at 38 in the Morning—49 at Noon and 48 at Night.
Clear and pleasant with but little Wind, and that variable. In the forenoon it was Northerly and in the afternoon easterly and towds. Sun set lowering—the sun setting in a bank.
Mr. Harrison and son went away after breakfast and Mr. Lund Washington came immediately afterwards and stayed till the afternoon.
The ground being in order for it, I set the people to raising and forming the mounds of Earth by the gate in order to plant weeping willow thereon.
Sent my Boat to Alexanda. for Salt with the Overseer in it who by my order, engaged my Fishing landing at Johnsons ferry to Mr. Lomax in Alexandria—who is to put doors and windows to the house and pay Twenty five pounds for the use of it during the fishing Season.


   
   mounds of earth: GW’s plan for the landscaping of the west front of Mount Vernon called for two artificial mounds, one on each side of the gate at the end of the bowling green. A weeping willow was to be planted on each mound.



 


Tuesday 14th. Thermometer at 38 in the Morning—50 at Noon and 42 at Night.
A Red horison in the East at Sunrising; but tolerably clear till towards Noon, with a large circle round the sun. After noon it turned cloudy, and towards night there were strong appearances of rain—Wind at East all day.
Rid to my Plantations at Dogue Run, Muddy Hole, and in the Neck. At the former had begun to sow Oats in ground that was intended for, and had been added to my upper Meadow but after sowing the narrow slipe at the lower end I ordered the plowmen to stop and forbid any more harrowing as the ground was too wet & heavy to be worked to any advantage.
That ground in the Neck wch. I was cross plowing, for Oats also, was too wet and heavy; but the lateness of the season induced

me to continue plowing as I wanted to bring it into fine tilth on acct. of clover seed which I meant to sow with the Oats.
Planted the intervals between the forest trees in my serpentine roads, or walks to the House from the front gate, with Weeping Willow. Note, part of these (nearly all on the right side going to the gate) were planted on Wednesday the first day of this Month, whilst I was on the business of the Potomk. Company at the great Falls.
Sent my Overseer, and Boat to Alexandria for another load of Salt.
 


Wednesday 15th. Thermometer at 38 in the morning—41 at Noon and 46 at Night.
Misting all day, and now and then raining pretty smartly, wind constantly at East.
The wet obliged me to discontinue my working on the Mounds and set the people to picking the wild onions out of the Oats which I am abt. to sow.
In the afternoon, the Vessel wch. I sent to york river for Corn from the Plantations of the deceased Mr. Custis arrived with 1000 bushels.


   
   the vessel wch. i sent to york river: This was the shipment of corn which GW had employed George Savage’s skipper, John Whitney, to bring to Mount Vernon (see entry for 3 Feb. 1786). In addition to the Indian corn, Whitney brought six bushels of peas, all from John Parke Custis’s plantation on the Pamunkey River (GW to Savage, 17 Mar. 1786, owned by Mr. Randolph P. Barton, Salem, Mass.).



 


Thursday 16th. Thermometer at 48 in the Morning—57 at Noon and 50 at Night.
Misling morning. About 9 Oclock it cleared and was warm and pleasant overhead but very wet under foot, occasioned by the quantity of Rain that fell last Night—but little wind and that from the Westward. About 4 oclock a pretty heavy shower of Rain fell.
Finished the Mound on the right and planted the largest weeping willow in my nursery in the centre of it—ground too wet to do any thing to the other Mound on the left.
Landed 450 Bushels of Corn to day—more might have been got up but for the badness of the road occasioned by the late rains made it difficult passing with Carts.
 


Friday 17th. Thermometer at 49 in the morning—52 at Noon and 48 at Night.

Cloudy all day, and sometimes dripping rain—Wind at No. West but not fresh nor cold.
Finished landing Corn—viz. 1000 Bushels which had swelled 13 bushels over.
Had every species of stock turned off my Muddy hole Wheat field except two English Colts and  with young.
 


Saturday 18th. Thermometer at 44 in the Morning—56 at Noon and 52 at Night.
Morning a little cloudy, and the Wind at No. West with appearances of blowing hard; but towards noon it cleared, the wind moderated, and in the afternoon it became calm and very pleasant.
Rid to my Ferry, Dogue Run, Muddy hole, and Neck plantations. On my return before dinner found a Mr. Charton (a french Gentleman) here introduced by a letter from Governr. Henry.
Got the Mound on the left so far compleated as to plant the next largest of my weeping Willows thereon the buds of which were quite expanded, and the leaves appearing in their unfolded state—quaere, how much too far, in this state of the Sap, is the Season advanced? Also planted the cuttings from, or trimming, of these trees in a nursery they being in the same forward State.
Spaded up some of the ground in my botanical garden for the purpose of planting the scaly bark hiccory nut of Gloucester in.
Also a piece of ground No. West of the green House, adjoining thereto, the garden Wall, & Post & rail fencing lately erected as yards for my Stud horses in order to plant the Seed of the Honey loccust &ca. &ca.
About Noon this day finished crossing the ground in the Neck—designed for Oats and clover—and nothing but the lateness of the Season could (if that will) justify my doing it whilst the ground is so wet—or beginning to inlist Corn ground which I did at the same place whilst the ground was in this condition.


   
   Henry L. Charton was introduced to GW a week before his visit to Mount Vernon by a letter from Patrick Henry. Henry wrote that Charton, Albert Gallatin, and Savary de Valcoulon proposed “to settle (a large body of land, on the waters of Ohio near to some of yours) by white people, chiefly from Europe” (excerpt, Patrick Henry to GW, 11 Mar. 1786, sold by Mercury Stamp Co., Inc., 5 June 1970, Item 3079). Apparently Charton discussed the possibility of purchasing some of GW’s land in the west during this visit. In early May there was further correspondence concerning the property, but the western settlement negotiations never got beyond this stage (GW to Henry Charton, 20 May 1786, InHi).



 



Sunday 19th. Thermometer at 46 in the morning—50 at Noon & 46 at Night.
Wind moderate in the forenoon, and the morning exceedingly pleasant; but blowing fresh from the Eastward after twelve o’clock. It lowered in the afternoon and threatned an unfavourable change.
A Gentleman calling himself the Count de Cheiza D’arteignan Officer of the French Guards came here to dinner; but bringing no letters of introduction, nor any authentic testemonials of his being either; I was at a loss how to receive, or treat him. He stayed dinner and the evening.
Mr. Charton went away after dinner.

   
   
   The comte de Cheiza d’Artaignan had just arrived in Alexandria from Cap Français in Santo Domingo (see d’Artaignan to GW, 18 Mar. 1786, DLC:GW).



 


Monday 20th. Thermometer at 42 in the Morning—48 at Noon and 46 at Night.
Wind fresh from the No. East all day—misling and raining, more or less, till eveng. At times it fell pretty heavily.
Planted in that square of my Botanical garden, adjoining to the Servants & spinning House in two and an half rows, 95 of the gloucester hiccory nut. They are on that side of the square next the House—between the Walk, and a locust tree standing within the Square.
Trimmed all the Weeping willow trees which had been planted in the serpentine Walks both sides & which had begun to display their leaves.
 


Tuesday 21st. Thermometer at  in the morning—60 at Noon, and 58 at Night.
Wind brisk from the No. West all day (drying the ground finely)—in the morning it was a little cloudy but clear afterwards.
The Count de Cheiza D’Artingnon (so calling himself) was sent, with my horses, to day, at his own request, to Alexanda.
Mr. Shaw went to town to day on my business.
In the So. West square of my fruit Garden, beginning with the upper row, next the cross walk, the following trees were planted—viz.—1st. row 4 damisons—3d. Row 4 common plumbs—5th. row 4 damisons—7 Row 4 common Plumbs—9th. row 4 damisons; according to my Gardiners account—all from Mr. Manleys place—And in the So. East square, at the east side of the 3d. Row (counting

from the cross Walk) are 2 Pears (common) from the same place.
A Captn. Hite came here between breakfast and dinner to see if I would join him in an Iron work on the So. Branch wch. proposition I rejected—and
Captn. W. Brooke came here to dinner and returned afterwds.
Mr. Shaw returned from Alexandria abt. 9 Oclock at Night.
 


Wednesday 22d. Thermometer at 50 in the morning—58 at Noon and 58 at Night.
Wind rather variable, but chiefly from the Westward. About noon it lowered and a large circle appeared round the Sun—but the Sun set clear and the evening was red.
Had the intervals between my Cape Wheat hoed. Cut the top of every other row of the first sowed of it about 8 Inches from the ground it being not less than 12 or 14 Inches high and many of the blades, in places, appearing to be dying. Left the alternate rows untouched, to see what effect this cutting will have. The second sowing of this Wheat appears very lively & thriving. Having a few grains of it left I had it planted in the missing places.
Hoed the ground behind the Garden again and planded therein, in three Rows 177 of the wild, or Cherokee plumb; (sent me by Mr. Geo. A Washington) 8 inches a part in the rows with 18 inch intervals.
Also hoed up, under the Pines, in the inclosure near H[ell] hole abt. 4 Rods of ground wch. is much shaded, and poor, to try whether it will bring the orchard grass.
Rid to all my Plantations; directed the Overseer at Dogue Run to harrow the ground wch. had been sometime plowed for Oats, in order to get it ready for sowing, though it was much wetter than were to be wished. Did the same in the Neck, or River plantation, where the ground intended for the same purpose was in like condition.


   
   cherokee plumb: possibly Prunus angustifolia, Chickasaw plum.



 


Thursday 23d. Thermometer at 51 in the Morning— at Noon and 50 at night.
Wind very fresh the whole day at No. West, and weather clear.
Along side the Cherokee plumb (planted yesterday) I planted in a Row and piece, the Spanish chesnuts sowed last fall.
And next these 43 rows, one foot apart & about an inch asunder in the row between 17 and 18,000 seed of the honey locust.

Next these, in three rows, planted 160 of the Portugal peach stones.
And adjoining these are 3 other rows of the common chestnut.
In the Evening Doctr. Craik came in.
Muddy hole hands finished grubbing their side of the New ground, in front of the House, & went about their fencing at home.
 


Friday 24th. Thermometer at 46 in the morning—56 at Noon and 55 at Night.
Wind at No. West in the Morning, and rather cool. After noon it was at South west and blew pretty fresh—looking hazy.
Rid to my Plantations at Dogue run, Muddy hole and in the Neck. Began again to sow Oats at the first and last of these, though the ground was yet too wet.
Sowed the ground which was prepared on Wednesday last under the Pine trees with about 1 quart of Orchard grass seeds, and a gill of red Clover seeds mixed.
Doctr. Craik went up to Alexandria after breakfast.
 


Saturday 25th. Thermometer at 53 in the Morning—68 at Noon and 64 at Night.
Clear, warm, and pleasant all day—wind southerly, and pretty fresh—smoaky, the sun, consequently, looking red.
Rid to all the Plantations, and to the Mill.
Finding the ground both at Dogue run and River plantation (which had been twice plowed at each) for Oats, too much consolidated & baked (the last plowings being when it was too wet) for the harrow to make much impression in it, and the lateness of the Season not allowing time to give it another plowing before sowing, I directed the Seed to be sown on it as it now is, and to be plowed in, smoothing it afterwards with the harrow—but the ground in many places breaking up in large clods, & flakes, more so indeed than at the first plowing, it is to be feared the seed will be irregularly sown—burried too deep—and the Crop (after all the pains I intended to take with it) be indifferent and in bad condition to receive the grass seeds which were intended to be sown therewith.
In removing the planks about the Venetian Window, at the North end of the house, the Sill, and ends of the Posts, and studs, were found decayed; and were accordingly, the first renewed, and the other repaired.

Doctr. Craik came here to dinner, & returned to Maryland after it.
 


Sunday 26th. Thermometer at 57 in the morning—67 at Noon and 67 at Night.
Clear and very smoaky all day, with the wind brisk from the Southwest. Towards sundown it began to lower a little.
The warmth of yesterday and this day, forwarded vegetation much; the buds of some trees, particularly the Weeping Willow & Maple, had displayed their leaves and blossoms & all others were swelled, and many ready to put forth. The apricot trees were beginning to blossom and the grass to shew its verdure.
 


Monday 27th. Thermometer at 46 in the Morning  at Noon and 56 at Night.
Cloudy all the forenoon—Wind at No. Wt.
Rid to all my Plantations. Finished plowing in the Oats at Dogue Run—ground much too wet; but not to be avoided, as nothing could be well worse than a longer delay of getting them sowed. Ordered the ground to be harrowed, to smooth and prepare it for the Timothy seed which I mean to sow with the Oats when they are up and require rolling.
What from the wetness of the above ground, and the last plowing (after sowing) being deeper than I chose, it is to be feared the Seed will come up badly.
The same apprehension I have concerning the Oats in the Neck, which are plowed in in the same manner, and the ground equally wet. The harrow at this place follow the plows close. At Dogue Run the whole was first plowed in before the harrow moved.
 


Tuesday 28th. Thermometer at 42 in the morning—50 at Noon and 52 at Night.
Clear all day with the Wind at So. It should have been noted, that in the Night of the 26th. there fell Rain—tho’ not a great deal—enough however to wet the top of the ground.
Finished sowing my Oats in the Neck and plowing them in, but not the harrowing of the ground after the Plows.
Finished the Land sides of my Paddock fencing, and as a temporary expedient, set about Water fences at each end, to serve till the fishing season is over.
Also finished the Mound on the left side (going out) of the front gate.

Sowed in  rows in my botanical garden, one foot assun⟨der,⟩ and about ¾ of an inch a part, in the rows, all the seed I had of the palmetto royal.
   
   Replaced the following trees in my Shrubberies which were dead or supposed to be so—viz.—


10
swamp Magnolio


4
red buds


5
black haws


3
locusts


1
swamp red berry.


Sent Mr. Shaw to Alexandria to settle some accts. and receive money. He returned in the evening.
 


Wednesday 29th. Thermometer at 48 in the Morning—60 at Noon and 62 at Night.
Lowering in the forenoon, and sometimes dropping Rain—clear afterwards—Wind Southerly all day and at times fresh.

Finished crossing the ground at Muddy hole plantation, intended for experiments.
Began to plow a piece of grd. in the Neck for Burnet, Saintfoin and Rib grass, in front of the overseers house.
Rid to all my Plantations and to the fish house at the ferry where my Carpenters were at work. In the afternoon a Mr. Brindley, manager of the Susquehanna canal and Mr. Hanes manager of the James River Navigation came in and stayed all night.


   
   rib grass: Plantago lanceolata, plantain or ribwort. Arthur Young said he had long recommended it as a forage crop (ANNALSArthur Young, ed. Annals of Agriculture & Other Useful Arts. 46 vols. London, 1784–1815., 6:47), but it is now a common weed in grasslands.



   
   James Brindley was a nephew of James Brindley (1716–1772), the talented Englishman who had initiated the dry-land canal era in England in the 1760s under the auspices of the duke of Bridgewater. Coming from the Susquehanna canal works Brindley and Harris “took the great Falls in their way down, & both approve of the present line for our Canal,” wrote GW to John Fitzgerald and George Gilpin, adding, “no person in this country has more practical knowledge than Mr. Brindley” (31 Mar. 1786, DLC:GW). Brindley was on his way to Richmond to consult and advise on the James River project and GW hoped he would do the same for the Potomac project on his way back to the Susquehanna.



 


Thursday 30th. Thermometer at 58 in the Morning—63 at Noon and  at Night.
Lowering more or less all day, with the wind at South.
Rid to the ferry, Dogue run, and Muddy hole plantations & to the Mill.
On my return home, found a Mr. Wallace, an Irish Gentlemen—some time since recommended to me by Mr. Edward Newenham, here.
The Corn which I had lately received from York River having got very hot, I was obliged to send part of it to be spread in my Mill loft—part to be spread on the Barn floor at Muddy hole—part I spread above stairs in the servants Hall and part I spread on Carpets in the yard the last of which from the appearance of the Weather I was obliged soon to take in again.
Finished harrowing the ground in which Oats had been sowed at Dogue Run, and in the Neck; and set a number of Hoes at the former to breaking the clods wch. the harrow could not effect. The ground in the Neck in many places was left very lumpy also but on acct. of other jobs there I could do no more to it at present.
Perceived the Oats which had been sown, at Dogue run on the 14th. instt. to be generally up. On Monday last they were beginning to peep out of the ground.

Planted in the holly clumps, in my shrubberies, a number of small holly trees which some months ago Colo. Lee of Stratford sent me in a box with earth—also in the same shrubberies some of the slips of the Tree box. I also planted several holly trees which had been sent to me the day before by a Neighbour Mr. Thos. Allison.
Mr. Brindley and Mr. Hains or Harris, went away after breakfast.


   
   Sir Edward Newenham (1732–1814), the Irish politician who represented Dublin in Parliament at this time, had recommended Wallace to GW. GW and Newenham corresponded from at least 1781 until a few years before GW’s death. Wallace returned to Mount Vernon early in June and left soon after for Bordeaux (see entries for 8, 9, and 17 June 1786).


   
   
   Thomas Allison (Alliston) lived in the lower Accotink Creek area on the road leading to GW’s mill (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 16).



 


Friday 31st. Thermometer at 56 in the Morng.— at Noon and  at Night.
Raining a little before day with thunder & lightning—after which it misted till towds. Noon when there were appearances of its clearing; but in the afternoon it rained pretty smartly, and continued threatning. Wind No. & No. West sometime No. E.
Walked to my Plantation in the Neck where, tho’ the ground was nearly prepared for my grape Seeds I could not sow them on acct. of the Weather.
Got my Paddock fence quite inclosed except along the margin of the Rivr.
In the afternoon, George Washington and his wife arrived in Colo. Bassetts Chariot.
